DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (Pub No 2011/0123659) in view of Takaoka (Pub No 2009/0269571).
With regards to claims 1-3 and 7, Matsumoto teaches a screw extruder with rollers which is capable of molding a material into a sheet by extrusion (Abstract, Fig. 1, Fig. 4, ¶ 0001) comprising a screw (11) which extrudes material, a casing which houses the screw and is provided with a charging port (entry) for the material, a pair of upper and lower rollers arranged in front of the casing and mold the material extruded into a sheet (Fig. 10).  Matsumoto teaches that at least one of the upper and lower rollers has both end portions in an axial direction and a main body portion extending between its ends (Fig. 3).  Matsumoto does not teach that a cross-section of the main body portion perpendicular to the axial direction has an oval shape.  The corresponding cross-section as seen in for example Fig. 4 is circular.
In a similar field of endeavor Takaoka teaches an extrusion device in which a pair of opposing rollers shape and extruded substrate material or sheet (Abstract, Fig. 20).  Takaoka teaches that in alternative to circular cross-sectioned rollers it was known to use opposed elliptical or oval rollers (Fig. 22, ¶ 0190).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an alternatively shaped opposing roll for one or both of the pair for a similar purpose in Matsumoto following the teachings of Takaoka as both relate to shaping of extruded material with opposing rollers presenting a reasonable expectation of success, and doing so utilizes a simple substitution of known prior art alternatives.
With regards to claim 12 and 13, Matsumoto teaches a material storage portion formed between the casing and the pair of rollers, a pressure sensor in the material storage portion and a control unit to adjust the screw speed or roller speed to maintain a preset pressure (¶ 0022-0033). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (Pub No 2011/0123659) in view of Takaoka (Pub No 2009/0269571) as applied to claim 1 above, and further in view of Rutz et al. (PN 6042762)
With regards to claims 14 and 15, Matsumoto teaches a control unit for adjusting the screw or feed speed and the roller speed to maintain uniformity in the sheet extrusion process, but does not explicitly teach a thickness sensor to measure a thickness of the sheet.
In a similar field of endeavor Rutz teaches that it was known in the art at the time the invention was effectively filed to provide a thickness sensor downstream of an extrusion shaping device to measure sheet thickness and provide the data back to the controller (Abstract, Fig. 1-4).  It would have been obvious to one of ordinary skill to incorporate a thickness sensor to provide similar feedback to the controller of Matsumoto as both relate to sheet extrusion devices presenting a reasonable expectation of success, and doing so increases the control of the product produced.
Allowable Subject Matter
Claims 4-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742